Exhibit 10.3

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of September 7, 2011, by and between Green Bankshares, Inc.,
a corporation organized under the laws of the State of Tennessee (the
“Company”), and [  ] (the “Indemnitee”). 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Indemnitee is a director and/or officer of the Company;

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

WHEREAS, Sections 48-18-502, 48-18-504 and 48-18-507 of the Tennessee Business
Corporation Act, the Company’s Charter, as amended (“Charter”) and the Company’s
Bylaws, as amended (“Bylaws”) authorize the Company to indemnify and advance
expenses to its directors and officers to the extent provided therein, and the
Indemnitee serves as a director and/or officer of the Company, in part, in
reliance on such provisions;

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that Company therefore should seek to assure such
persons that indemnification and insurance coverage will be available in the
future; and

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner and the Indemnitee’s reliance on
the Company’s Charter and Bylaws, and in part to provide the Indemnitee with
specific contractual assurance that the protection promised by the Company’s
Charter and Bylaws will be available to the Indemnitee (regardless of, among
other things, any amendment to or revocation of the applicable provisions of the
Company’s Charter and Bylaws or any change in the composition of the governing
bodies of the Company or any acquisition transaction relating to the Company),
the Company wishes to provide in this Agreement for the indemnification of and
the advancing of expenses to the Indemnitee to the fullest extent (whether
partial or complete) permitted by law and as set forth in this Agreement, and,
to the extent insurance is maintained, for the continued coverage of the
Indemnitee under the directors’ and officers’ liability insurance policy of the
Company.

NOW, THEREFORE, in consideration of the premises and of the Indemnitee’s service
to Company, the mutual agreements herein set forth below and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:




                                                                                                                                                                                                                                                        
 

 

--------------------------------------------------------------------------------

 

 

1.                  Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

(a)                Agreement:  means this Indemnification Agreement, as amended
from time to time hereafter.

(b)               Board of Directors:  means the Board of Directors of the
Company.

(c)                Claim:  means any threatened, asserted, pending or completed
civil, criminal, administrative, investigative or other action, suit or
proceeding of any kind whatsoever, including any arbitration or other
alternative dispute resolution mechanism, or any appeal of any kind thereof, or
any inquiry or investigation, whether instituted by or in the right of the
Company, any governmental agency or any other party, that the Indemnitee in good
faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other,
including any arbitration or other alternative dispute resolution mechanism.

(d)               Indemnifiable Expenses:  means (i) all expenses and
liabilities, including judgments, fines, penalties, interest, amounts paid in
settlement with the approval of the Company (which approval shall not be
unreasonably withheld, conditioned or delayed), counsel fees and disbursements
(including, without limitation, experts’ fees, court costs, retainers,
transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges), and any federal, state, local
or foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement (including any taxes that may be
imposed upon the actual or deemed receipt of payments under this Agreement with
respect to the imposition of federal, state, local or foreign taxes) paid or
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal, and including therewith any principal,
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent), or preparing to investigate,
defend, be a witness in or participate in, any Claim relating to any
Indemnifiable Event by reason of the fact that Indemnitee is, was or has agreed
to serve as a director, officer, employee or agent of the Company, or while
serving as a director or officer of the Company, is or was serving or has agreed
to serve on behalf of or at the request of the Company as a director, officer,
manager, member, partner, fiduciary, agent, trustee or in a similar capacity of
another Person, or by reason of any action alleged to have been taken or omitted
in any such capacity, whether occurring before, on or after the date of this
Agreement (any such event, an “Indemnifiable Event”), (ii) any liability
pursuant to a loan guaranty (other than a loan guaranty given in a personal
capacity) or otherwise, for any indebtedness of the Company or any subsidiary of
the Company, including, without limitation, any indebtedness which the Company
or any subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the United States Department of Labor, restitutions to such a plan or trust or
other funding mechanism or to a participant or beneficiary of such plan, trust
or other funding mechanism, or otherwise).

2

 

 

--------------------------------------------------------------------------------

 

 

(e)                Indemnitee-Related Entities:  means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company or any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise Indemnitee has agreed, on behalf of the Company or at the
Company’s request, to serve as a director, officer, employee or agent and which
service is covered by the indemnity described in this Agreement) from whom an
Indemnitee may be entitled to indemnification or advancement of expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(f)                “Independent Counsel” means a law firm, or a member of a law
firm, with significant experience in matters of corporation law as applicable to
Tennessee and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party, or (ii) any other party to the Claim giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

(g)               Jointly Indemnifiable Claim:  means any Claim for which the
Indemnitee shall be entitled to indemnification from both an Indemnitee-Related
Entity and the Company pursuant to applicable law, any indemnification agreement
or the charter, bylaws, partnership agreement, operating agreement, certificate
of formation, certificate of limited partnership or comparable organizational
documents of the Company and an Indemnitee-Related Entity.

3

 

 

--------------------------------------------------------------------------------

 

 

(h)               Loss:  means all losses, Claims, damages, fines, or penalties,
including, without limitation, any legal or other expenses (including, without
limitation, any legal fees, judgments, fines, appeal bonds or related expenses)
incurred in connection with defending, investigating or settling of any Claim,
fine, penalty or similar action.

(i)                 Person:  means any individual, corporation, firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity.

2.                  Basic Indemnification Arrangement; Advancement of
Indemnifiable Expenses. 

(a)                In the event that the Indemnitee was, is or becomes a party
to, or witness or other participant in, or is threatened to be made, or
otherwise might be involved as, a party to, or witness or other participant in,
a Claim (including one pending on or before the date of this Agreement) by
reason of (or arising in part out of) an Indemnifiable Event, the Company shall
indemnify the Indemnitee, or cause such Indemnitee to be indemnified, to the
fullest extent permitted by the laws of the State of Tennessee in effect on the
date hereof and as amended from time to time, and shall hold the Indemnitee
harmless from and against all Losses that arise by reason of (or arising in part
out of) an Indemnifiable Event; provided, however, that no change in the laws of
the State of Tennessee shall have the effect of reducing the benefits available
to the Indemnitee hereunder based on the laws of the State of Tennessee as in
effect on the date hereof or as such benefits may improve as a result of
amendments after the date hereof.  The rights of the Indemnitee provided in this
Section 2 shall include, without limitation, the rights set forth in the other
sections of this Agreement.  Payments of Indemnifiable Expenses shall be made as
soon as practicable but in any event no later than twenty (20) calendar days
after written demand is presented to the Company, against any and all
Indemnifiable Expenses.

(b)               Upon request by the Indemnitee, the Company shall advance, or
cause to be advanced, any and all Indemnifiable Expenses incurred by the
Indemnitee (an “Expense Advance”) on the terms and subject to the conditions of
this Agreement, as soon as practicable but in any event no later than twenty
(20) calendar days after written demand, together with supporting documentation,
is presented to the Company.  The Company shall, in accordance with such request
(but without duplication), either (i) pay, or cause to be paid, such
Indemnifiable Expenses on behalf of the Indemnitee, or (ii) reimburse, or cause
the reimbursement of, the Indemnitee for such Indemnifiable Expenses.  The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law.  However, the
obligation of the Company to make an Expense Advance pursuant to this Section
2(b) shall be subject to the condition that, if, when and to the extent that a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law or this Agreement, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid (it being understood and agreed
that the foregoing agreement by the Indemnitee shall be deemed to satisfy any
requirement that the Indemnitee provide the Company with an undertaking to repay
any Expense Advance if it is ultimately determined that the Indemnitee is not
entitled to indemnification under applicable law).  Any undertaking delivered by
the Indemnitee hereunder, if any, to repay any Expense Advance shall be
unsecured and interest-free. 

4

 

 

--------------------------------------------------------------------------------

 

 

(c)                Notwithstanding anything in this Agreement to the contrary,
the Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of any
part of such Claim; or (ii) the Claim is one to enforce the Indemnitee’s rights
under this Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

(d)               The indemnification obligations of the Company under Section
2(a) shall be subject to the condition that Independent Counsel shall not have
determined that the indemnification of the Indemnitee is not proper in the
circumstances because the Indemnitee is not entitled to be indemnified under
applicable law.  If Independent Counsel determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the State
of Tennessee having subject matter jurisdiction thereof and in which venue is
proper, seeking an initial determination by the court or challenging any such
determination by Independent Counsel or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding.  If the Indemnitee commences legal
proceedings in a court of competent jurisdiction to secure a determination that
the Indemnitee should be indemnified under applicable law, any determination
made by Independent Counsel that the Indemnitee is not entitled to be
indemnified under applicable law shall not be binding, the Indemnitee shall
continue to be entitled to receive Expense Advances, and the Indemnitee shall
not be required to reimburse the Company for any Expense Advance, until a final
judicial determination is made in the Claim (as to which all rights of appeal
therefrom have been exhausted or lapsed) that the Indemnitee is not entitled to
be so indemnified under applicable law.  Any determination by Independent
Counsel otherwise shall be conclusive and binding on the Company and the
Indemnitee.

(e)                The Independent Counsel making any determination under this
Agreement shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board of Directors), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 1(d) of
this Agreement.  The Company may, within ten (10) days after such written notice
of selection shall have been received, deliver to the Indemnitee a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1(d) of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit.  The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 2(d) hereof, and the
Company shall pay all reasonable fees and expenses incident to the procedures of
this Section 2(e).

5

 

 

--------------------------------------------------------------------------------

 

 

(f)                To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by Independent
Counsel that the Indemnitee is not entitled to indemnification under applicable
law.  For purposes of this Agreement, and without limitation, the termination of
any Claim other than by adverse judgment against Indemnitee (including, without
limitation, by settlement or dismissal, with or without prejudice), shall be
deemed to be a successful result as to such Claim.

(g)               Notwithstanding anything to the contrary herein, the Company
shall not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitee for any acts or omissions or transactions from which a director,
officer, employee or agent may not be relieved of liability under applicable
law.

(h)               Notwithstanding any other provisions contained herein, this
Agreement and the rights and obligations of the parties hereto are subject to
the requirements, limitations and prohibitions set forth in state and federal
laws, rules, regulations, and orders regarding indemnification and prepayment of
expenses, legal or otherwise, and liabilities, including, without limitation,
Sections 48-18-502 through 48-18-507 of the Tennessee Business Corporation Act,
Section 18(k) of the Federal Deposit Insurance Act and Part 359 of the Federal
Deposit Insurance Corporation’s Rules and Regulations and any successor
regulations thereto.

3.                  Indemnification for Additional Expenses.  The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Section 2, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee, the Company or any other Person with respect to the
Indemnitee’s right to: (i) indemnification, contribution or an Expense Advance
by the Company under this Agreement or any provision of the Company’s Charter
and/or Bylaws and/or (ii) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether the
Indemnitee ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be; provided that the
Indemnitee shall be required to reimburse such Indemnifiable Expenses in the
event that a final judicial determination is made in the Claim (as to which all
rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee, or the defense by the Indemnitee of an action brought
by the Company or any other Person, as applicable, was frivolous or in bad
faith.

6

 

 

--------------------------------------------------------------------------------

 

 

4.                  Partial Indemnity, Etc.  If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

5.                  Burden of Proof.  In connection with any determination by
Independent Counsel, any court or otherwise as to whether the Indemnitee is
entitled to be indemnified hereunder, Independent Counsel or the court shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the burden of proof shall be on the Company
or its representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

6.                  Reliance as Safe Harbor.  The Indemnitee shall be entitled
to indemnification for any action or omission to act undertaken (a) in good
faith reliance upon the records of the Company, including its financial
statements, or upon information, opinions, reports or statements furnished to
the Indemnitee by the officers or employees of the Company or any of its
subsidiaries in the course of their duties, or by committees of the Board of
Directors, or by any other Person as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence, or
(b) on behalf of the Company in furtherance of the interests of the Company in
good faith in reliance upon, and in accordance with, the advice of legal counsel
or accountants, provided such legal counsel or accountants were selected with
reasonable care by or on behalf of the Company.  In addition, the knowledge
and/or actions, or failures to act, of any other director, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

7.                  No Other Presumptions.  For purposes of this Agreement, the
termination of any Claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo  contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.  In addition, neither the failure of Independent
Counsel to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by Independent Counsel that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

7

 

 

--------------------------------------------------------------------------------

 

 

8.                  Nonexclusivity, Etc.  The rights of the Indemnitee hereunder
shall be in addition to any other rights the Indemnitee may have under the
Charter and Bylaws, the laws of the State of Tennessee, or otherwise.  To the
extent that a change in the laws of the State of Tennessee or the interpretation
thereof (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the Charter
and Bylaws, it is the intent of the parties hereto that the Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change.  To the
extent that there is a conflict or inconsistency between the terms of this
Agreement and the Charter or Bylaws, it is the intent of the parties hereto that
the Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Charter or Bylaws.  No amendment or alteration of the Charter or
Bylaws or any other agreement shall adversely affect the rights provided to
Indemnitee under this Agreement.

9.                  Liability Insurance.  The Company shall use its reasonable
best efforts to purchase and maintain a policy or policies of insurance with
reputable insurance companies with A.M. Best ratings of “A” or better, providing
Indemnitee with coverage for any liability asserted against, or incurred by,
Indemnitee or on Indemnitee’s behalf by reason of the fact that Indemnitee is or
was or has agreed to serve as a director, officer, employee or agent of the
Company, or while serving as a director or officer of the Company, is or was
serving or has agreed to serve on behalf of or at the request of the Company as
a director, officer, employee or agent (which, for purposes hereof, shall
include a trustee, fiduciary, partner or manager or similar capacity) of another
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, or arising out of Indemnitee’s status
as such, whether or not the Company would have the power to indemnify Indemnitee
against such liability under the provisions of this Agreement.  Such insurance
policies shall have coverage terms and policy limits at least as favorable to
Indemnitee as the insurance coverage provided to any other director or officer
of the Company.  If the Company has such insurance in effect at the time the
Company receives from Indemnitee any notice of the commencement of an action,
suit or proceeding, the Company shall give prompt notice of the commencement of
such action, suit or proceeding to the insurers in accordance with the
procedures set forth in the policy.  The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

10.              Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

8

 

 

--------------------------------------------------------------------------------

 

 

11.              Amendments, Etc.  No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.  In the event
the Company or any of its subsidiaries enters into an indemnification agreement
with another director, officer, agent, fiduciary or manager of the Company or
any of its subsidiaries containing a term or terms more favorable to the
indemnitee than the terms contained herein (as determined by the Indemnitee),
the Indemnitee shall be afforded the benefit of such more favorable term or
terms and such more favorable term or terms shall be deemed incorporated by
reference herein as if set forth in full herein.  As promptly as practicable
following the execution by the Company or the relevant subsidiary of each
indemnity agreement with any such other director, officer or manager (i) the
Company shall send a copy of the indemnity agreement to the Indemnitee, and (ii)
if requested by the Indemnitee, the Company shall prepare, execute and deliver
to the Indemnitee an amendment to this Agreement containing such more favorable
term or terms.

12.              Subrogation.  Subject to Section 13, in the event of payment by
the Company under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee with respect
to any insurance policy.  Indemnitee shall execute all papers reasonably
required and shall do everything that may be reasonably necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.  The Company shall pay
or reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

13.              Jointly Indemnifiable Claims.  Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of Indemnifiable
Expenses in connection with any such Jointly Indemnifiable Claim, pursuant to
and in accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities.  Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder.  In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company under the
terms of this Agreement, and the Indemnitee shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
the Indemnitee-Related Entities effectively to bring suit to enforce such
rights.  Each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 13, entitled to enforce this Section
13 against the Company as though each such Indemnitee-Related Entity were a
party to this Agreement.

9

 

 

--------------------------------------------------------------------------------

 

 

14.              No Duplication of Payments.  Subject to Section 13 hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Company’s Charter and Bylaws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

15.              Defense of Claims.  The Company shall be entitled to
participate in the defense of any Claim relating to an Indemnifiable Event or to
assume the defense thereof, with counsel reasonably satisfactory to the
Indemnitee; provided  that if the Indemnitee reasonably believes, after
consultation with counsel selected by the Indemnitee, that (i) the use of
counsel chosen by the Company to represent the Indemnitee would present such
counsel with an actual or potential conflict of interest or such a conflict is
likely to arise, (ii) the named parties in any such Claim (including any
impleaded parties) include both (A) the Company or any subsidiary of the Company
and (B) the Indemnitee, and the Indemnitee concludes that there may be one or
more legal defenses or counterclaims available to him that are different from or
in addition to those available to the Company or any subsidiary of the Company
or (iii) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing or the Company has
failed to timely assume such defense, then the Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense.  The
Company shall not be entitled, without the consent of the Indemnitee, to assume
the defense of any claim brought by the Company.  The Company shall not be
liable to the Indemnitee under this Agreement for any amounts paid in settlement
of any Claim relating to an Indemnifiable Event effected without the Company’s
prior written consent.  The Company shall not, without the prior written consent
of the Indemnitee, effect any settlement of any Claim relating to an
Indemnifiable Event which the Indemnitee is or could have been a party unless
such settlement includes a complete and unconditional release of the Indemnitee
from all liability on all claims that are the subject matter of such Claim and
does not impose any expense, judgment, fine, penalty or limitation on the
Indemnitee.  Neither the Company nor the Indemnitee shall unreasonably withhold
its or his consent to any proposed settlement; provided  that the Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee.  To the fullest extent permitted by
Tennessee law, the Company’s assumption of the defense of a Claim pursuant to
this Section 15 will constitute an irrevocable acknowledgement by the Company
that any Indemnifiable Expenses incurred by or for the account of Indemnitee
incurred in connection therewith are indemnifiable by the Company under Section
2 of this Agreement.

10

 

 

--------------------------------------------------------------------------------

 

 

16.              Binding Effect, Etc.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives.  The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance reasonably satisfactory to the Indemnitee, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place;
provided that no such assumption shall relieve the Company from its obligations
hereunder and any obligations shall thereafter be joint and several.  This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, manager, member,
partner, fiduciary, trustee or in a similar capacity of another Person.  Except
as provided in this Section 16, neither party shall, without the prior written
consent of the other, assign or delegate this Agreement or any rights or
obligations hereunder.

17.              Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Company shall, to the
fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement with respect to any Claim, in an amount that is just
and equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet any
required standard of conduct set forth in this Agreement, or (ii) any limitation
on indemnification set forth in Section 2(c) hereof.

18.              Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

19.              Enforcement, Specific Performance, Etc.  The Company shall be
precluded from asserting in any judicial proceeding that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company agrees that its execution of this Agreement shall constitute a
stipulation by which it shall be irrevocably bound in any court of competent
jurisdiction in which a proceeding by Indemnitee for enforcement of his rights
hereunder shall have been commenced, continued or appealed, that its obligations
set forth in this Agreement are unique and special, and that failure of the
Company to comply with the provisions of this Agreement will cause irreparable
and irremediable injury to Indemnitee, for which a remedy at law will be
inadequate. As a result, in addition to any other right or remedy Indemnitee may
have at law or in equity with respect to breach of this Agreement, Indemnitee
shall be entitled to injunctive or mandatory relief directing specific
performance by the Company of its obligations under this Agreement.

11

 

 

--------------------------------------------------------------------------------

 

 

20.              Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written document delivered in person or sent by telecopy,
nationally recognized overnight courier or personal delivery, addressed to such
party at the address set forth below or such other address as may hereafter be
designated on the signature pages of this Agreement or in writing by such party
to the other parties:

(a)                If to the Company, to: 

Green Bankshares, Inc.

100 North Main Street

Greeneville, Tennessee 37743

Attn: Stephen M. Rownd

Telephone: (423) 278-3323

Fax: (866) 550-2336



with copies to (which copies alone shall not constitute notice):

North American Financial Holdings, Inc.
4725 Piedmont Row Drive
Charlotte, North Carolina 28210
Attn: Christopher G. Marshall
Telephone:  704-554-5901
Fax: 704-964-2442

and

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn: David E. Shapiro
Telephone:  (212) 403-1000   
Fax:  (212) 403-2000

12

 

 

--------------------------------------------------------------------------------

 

 

 

(b)               If to the Indemnitee, to the address set forth on Annex A
hereto.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice). 
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

21.              Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

22.              Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

23.              Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Tennessee
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS] 

 

13

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

GREEN BANKSHARES, INC.

By:  __________________________
Name:
Title:

INDEMNITEE:

                                                                      
[●] 




                                                                                                                                                                                                                                                        
 

 

--------------------------------------------------------------------------------

 

 

Annex A

Name and Business Address.

                                                           
                                                           
                                                           
Attn:                                                    
Tel:                                                      
Fax:                                                       

 

 




                                                                                                                                                                                                                                                        
 

 

--------------------------------------------------------------------------------